Per Curiam.
It seems to us that entirely irrespective of the merits involved, the learned justice who made the order appealed from erred in entertaining the motion after the denial of the same relief by another justice.
If there was any reason why the defendant in September was entitled to the relief which had been denied him in July, such reasons would have formed a good ground for a motion for leave to renew the motion already denied, but without any leave to renew being granted, the learned justice, by whom the order appealed from was made, had no right to entertain a motion which was virtually a review of an order previously made by another justice in this action.
The order appealed from must be reversed, with ten dollars costs and disbursements.